         Case 1:21-cv-01633-RBW Document 53 Filed 07/26/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,

                        Plaintiff,

 v.                                                 Civil Action No. 1:21-cv-01633

 AON plc
 and
 WILLIS TOWERS WATSON plc,

                        Defendants.



                                     NOTICE OF DISMISSAL


       In view of the announcement by Defendants Aon plc and Willis Towers Watson plc that

they have terminated the BUSINESS COMBINATION AGREEMENT by and between AON PLC

and WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY, dated March 9, 2020, that

was the subject of this litigation, and pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, the United States of America voluntarily dismisses without prejudice the claims

asserted in this action against Defendants.



Dated: July 26, 2021                              Respectfully submitted,


                                                       /s/ William H. Jones II
                                                  William H. Jones II
                                                  Justin T. Heipp
                                                  U.S. Department of Justice, Antitrust Division
                                                  450 Fifth Street, NW, Suite 4100
                                                  Washington, DC 20530
                                                  Phone: 202-514-0230
Case 1:21-cv-01633-RBW Document 53 Filed 07/26/21 Page 2 of 3




                              Facsimile: 202-307-5802
                              E-mail: bill.jones2@usdoj.gov

                              Attorneys for United States of America
        Case 1:21-cv-01633-RBW Document 53 Filed 07/26/21 Page 3 of 3




                               CERTIFICATE OF SERVICE


      I certify that on July 26, 2021, I served the foregoing upon all counsel of record via the

Court’s CM/ECF system.




                                                   /s/ William H. Jones II
                                                William H. Jones II
                                                U.S. Department of Justice, Antitrust Division
                                                450 Fifth Street, NW, Suite 7000
                                                Washington, DC 20530
                                                Phone: 202-514-0230
                                                Facsimile: 202-307-5802
                                                E-mail: bill.jones2@usdoj.gov

                                                Attorney for United States of America
